DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 1-20 include the limitation “tracing device”.
Claim 1 includes the limitations “an appropriateness determination section” and “an information management section” and “ appropriateness condition determination section”.
Claims 5-7 include the limitation “condition setting section”.
Claims 12-13 include the limitation “the information management section”.
Claim limitations in this application that use the word “means” (or “step” or other nonce words such as “device” or “section”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Objections
Claim 13 is objected to because of the following informalities: there is a typographical error in the phrase “wherein the information management section recodes a parameter” and for purposes of examination, the phrase will be interpreted as “wherein the information management sectionrecords a parameter” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the appropriateness condition determination section”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14  is rejected. The phrase “certain degree of reliability” in claim 14 is relative which renders the claim indefinite. The term “certain degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What degree of reliability is the condition that the secondary image processing has a certain degree of reliability? Without this degree being defined, the claim cannot be ascertained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1- XX is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiyama et al., (US 2019/0274238 with priority to PCT filing 14 November 2016 and hereinafter Sugiyama’238).

	
Regarding claim 1: Sugiyama’238 teaches a tracing device comprising: 
an appropriateness determination section configured to determine whether an image processing, which is executed in a production process of a board product by a board work machine [¶0042 teaches: a normal image stored in storage device 20 of component mounting machine 12 is acquired], satisfies an appropriateness condition indicating reliability of a result of the image processing when the result of the image processing stays within a permissible range in which the result of the image processing is determined normal [¶0043 teaches: it is determined whether the inspection result of the component fails]; and 
an information management section configured to record image data used in the image processing as traceability information according to a result of the determination made by the appropriateness condition determination section [¶0043 teaches: if it is determined in step 103 that the inspection result of the component passes, the process proceeds to step 105, where the normal image is reclassified as a normal image and stored in the storage device 20, after which the process proceeds to step 106.].

Regarding claim 2:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Sugiyama’238 teaches wherein the image processing is a processing of recognizing a state of a constituent component making up the board product [¶0048 teaches: inspection device 14 inspects whether the mounted state for each component mounted on circuit board 11 is acceptable], and wherein the appropriateness condition includes a condition that a coordinate value at which the constituent component is situated or an angle of the constituent component fall within a scheduled range [¶0014 teaches: the predetermined variation range may be set based on the standard deviation from an average value for the position and the angle of the component; and ¶0050 teaches: stored image reclassification computer 22 executes the stored image reclassification program of FIGS. 6 and 7, which will be described later, to measure component suction orientations (i.e., positions X, Y and angle ); and determined that a normal image has any of the measured values X, Y, and  falling outside the predetermined variation range].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 2.
In addition, Sugiyama’238 teaches wherein the board work machine is a component mounting machine configured to produce the board product by holding a component supplied thereto using a mounting head and mounting the component on a circuit board [¶0009 teaches: the component being picked up by a suction nozzle of a component mounting machine], wherein the constituent component includes the component, and wherein the image processing is a processing of recognizing a state of the component supplied so as to be picked up in the component mounting machine or the component held by the mounting head [¶0009 teaches: recognize the component by processing the captured image using an image recognition system].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 2.
In addition, Sugiyama’238 teaches wherein the constituent component includes a circuit board, and wherein the image processing is a processing of recognizing a state of the circuit board positioned in the board work machine or the circuit board that is being conveyed within the board work machine [¶0017 teaches: which inspects component mounting boards unloaded from the component mounting machine.].

Regarding claim 5:  the essence of the claim is taught above in the rejection of claim 1.
In addition, Sugiyama’238 teaches wherein the tracing device comprises further a condition setting section configured to set the appropriateness condition which is statistical based on results of the image processing executed multiple times [¶0016 teaches: a template image is created by selecting a normal image whose determination as a normal image is not suspect, from among multiple normal images stored in the storage device, and a matching process is performed on the remaining normal images using the template image, by which a correlation value and a deviation amount, serving as indices indicating the correlation (i.e., the similarity) between the two images, can be obtained.].

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 5.
In addition, Sugiyama’238 teaches wherein the condition setting section sets the appropriateness condition which is statistical based on an average value, a median, or a most frequently occurring value in the results of the image processing [¶0019 teaches: the normal image selection section may create an average normal image from multiple normal images stored in the storage device].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama’238 in view of Amano et al., (JP2008197772A, mapped to Google translation, submitted with this Official Action).

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 5.
In addition, Sugiyama’238 teaches wherein the condition setting section accepts the scheduled range designated by an operator [¶0053 teaches: Here, aX, aY, a are coefficients for adjusting the size of the predetermined variation range. The coefficients aX, aY, a may be fixed values that are set in advance, or may be coefficients that can be adjusted by an input operation by an operator].
However, it does not appear that Sugiyama’238 explicitly teaches and sets the appropriateness condition by switching between the appropriateness condition based on the designated scheduled range and the appropriateness condition which is statistical in accordance with a number of times of execution of the image processing.
In a related field of endeavor, Amaono et al., teaches sets the appropriateness condition by switching between the appropriateness condition based on the designated scheduled range and the appropriateness condition which is statistical in accordance with a number of times of execution of the image processing [Normal Case Test teaches: There is a method of setting conditions for image processing by an operator and using the data obtained by the image processing as shape data.]
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Amao’s teaching of setting condition range based on statistical data  and operator settings into Sugiyama’238’s tracing device for the benefit, as taught by Amano, of easily performing accurate verifying work about various settings and conditions of the image processing of a component mounting machine. [Amano, Abstract]

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama’238 in view of Sugiyama’238 et al., (US 2021/0233226 with priority to PCT filing 01 December 2016 and hereinafter Sugiyama’226).

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Sugiyama‘238 explicitly teaches wherein the image processing is a processing of reading an identification code affixed to a constituent component that makes up the board product.
In a related field of endeavor, Sugiyama’226 teaches wherein the image processing is a processing of reading an identification code affixed to a constituent component that makes up the board product [¶0034 teaches: Board ID recording section 31 (board identification information recording section) that records and stores board identification information (hereinafter referred to as "board ID")].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sugiyama’226’s teaching of a board ID for the benefit, as taught by Sugiyama’226, of investigating the cause of the mounting failure in more detail. [Sugiyama’226, Solution to Problem]

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 8.
In addition, Sugiyama’226 teaches wherein the appropriateness condition includes a condition that a character string recorded in the identification code has a specified character or is made up of a specified number of characters [¶0034 teaches: a code such as a bar code or a two-dimensional code].
The motivation to combine is the same as for claim 8. [See teaching above]

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 8.
In addition, Sugiyama’226 teaches wherein the identification code is a two-dimensional code in which multiple cells are aligned characters [¶0034 teaches: a code such as a bar code or a two-dimensional code], and 
wherein the appropriateness condition includes a condition that a number of the multiple cells or a size of the two-dimensional code is a specified value, or a printing direction of the two-dimensional code is a specified direction [¶0036 teaches: inspection machine 14 recognize the board ID of board 11 conveyed into each component mounter 12 and inspection machine 14 by making the order of board 11 to be conveyed into correspond to the order of the board ID read by reader 32 from the first board 11.].
The motivation to combine is the same as for claim 8. [See teaching above]

Regarding claim 11 the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Sugiyama‘238 explicitly teaches wherein the appropriateness condition includes a condition that a required time of the image processing falls within a specified range.
In a related field of endeavor, Sugiyama’226 teaches wherein the appropriateness condition includes a condition that a required time of the image processing falls within a specified range [¶0039 teaches: Further, control device 17 of each component mounter 12 stores the images of the suction states of the components imaged by component imaging camera 18 in storage device 20 linked to the production information (traceability information such as component mounter 12 which mounts the component, component type, mounting time, mounting position, and board ID) related to the components; and ¶0040 teaches: the images of the suction states of the components may be classified for each component mounter 12 and stored in an external storage (not shown) such as an image storage server connected to component mounting line 10 via network 16 with linking production information related to the component; and ¶0042 teaches: images necessary for a cause investigation at the time of abnormality occurrence of component mounter 12].
The motivation to combine is the same as for claim 8. [See teaching above]

Regarding claim 12 the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Sugiyama‘238 explicitly teaches wherein the information management section records the image data used for the image processing as traceability information in the event that the appropriateness determination section determines that the image processing does not satisfy the appropriateness condition.
In a related field of endeavor, Sugiyama’226 teaches wherein the information management section records the image data used for the image processing as traceability information in the event that the appropriateness determination section determines that the image processing does not satisfy the appropriateness condition [¶0044 teaches: When inspection machine 14 detects a mounting error for any component on board 11, control device 23 of inspection machine 14 transmits the inspection information (inspection result, component type, inspection time, mounting position, board ID, and the like); and ¶0007 teaches: storing the images in a storage device linked to production information (traceability information such as the component mounter which mounts the component, component type, mounting time, mounting position, and board identification information) related to the components].
The motivation to combine is the same as for claim 8. [See teaching above]


Regarding claim 13 the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Sugiyama‘238 explicitly teaches wherein the information management section recodes (sic) a parameter used for the image processing in association with the image data as the traceability information.
 In a related field of endeavor, Sugiyama’226 teaches wherein the information management section recodes (sic) a parameter used for the image processing in association with the image data as the traceability information [¶0045 teaches: Thereby, production management computer 21 specifies component mounter 12 which mounted the component for which the mounting error was determined to have occurred by comparing the inspection information received from inspection machine 14 with the production information (i.e. parameter used for the image processing) received from each component mounter 12, and searches for and acquires the image, imaging the suction state of the component for which the mounting error was determined to have occurred].
The motivation to combine is the same as for claim 8. [See teaching above]

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/            Primary Examiner, Art Unit 2485